TEXTO COMPLETO DE LA RESOLUCION
Se solicita en el recurso de epígrafe que revisemos la resolución dictada en corte abierta el día 23 de marzo de 1995 mediante la cual el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Guayama declaró sin lugar una moción de desestimación al amparo de la Regla 64 (a) de Procedimiento Criminal.  El recurso se presentó el 25 de abril de 1995.
La Ley de la Judicatura de 1994  establece que este Tribunal entenderá en recursos de certiorari, expedidos a su discreción, contra resoluciones de índole interlocutoria dictadas por el Tribunal de Primera Instancia. Asimismo dispone que el recurso se formalizará con la presentación del escrito dentro de los treinta días siguientes a la notificación de la resolución y que dicho término es de cumplimiento estricto "...excepto cuando mediaren circunstancias especiales debidamente sustentadas en la petición de Certiorari" (énfasis nuestro). La mencionada disposición requiere de la parte peticionaria al menos un reconocimiento de que presentó el escrito fuera del término dispuesto y el deber de exponer las razones con que pretende justificar tal incumplimiento de manera que su explicación sea suficiente para mover la discreción del Tribunal a expedir el auto solicitado. El recurso presentado por el peticionario no cumple con lo expresado.
A base de los fundamentos mencionados se deniega la expedición del auto solicitado.
Lo acordó el Tribunal y lo certifica la señora Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 81
1. 34 L.P.R.A Ap. II
2. Plan de Reorganización Núm. 1 de la Rama Judicial. Véase Artículo 4.002 (c).